Citation Nr: 1425078	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-49 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for status post surgery for torn meniscus with residual scar and patellofemoral syndrome of the right knee.

2. Entitlement to a disability rating in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1986 to September 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran's right knee disability has been characterized by flexion limited to no less than 130 degrees with pain but no additional demonstrated functional loss.

2. The Veteran's right knee disability has been characterized by at most mild lateral instability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for status post surgery for torn meniscus with residual scar and patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2013).

2. The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching the following conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  VA's Office of General Counsel has determined that a Veteran may receive separate disability ratings for limitation of motion and for instability of the knee, since these codes pertain to different symptoms.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63, 604 (1997); and VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56, 704 (1998).  VA's Office of General Counsel has also held that the Veteran may receive separate ratings for limitation of flexion and extension for the same joint.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59, 990 (2004).

The Veteran currently had a 10 percent rating for status post torn meniscus, surgically repaired with residual scar, and patellofemoral syndrome of the right knee under Diagnostic Code 5260 and a separate 10 percent rating for right knee instability under Diagnostic Code 5257.

Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees, 20 percent rating where flexion is limited to 30 degrees, and 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  

Private treatment records reflect complaints of pain and soreness of the right knee in 2008.  These records further reflect that the Veteran underwent an arthroscopy of the right knee in February 2008 and a follow up record in February 2008 noted that he had most of his range of motion back.  By March 2008 he was noted to have motion from 0 to 135 degrees and by April 2008 he had full range of motion.   

At the Veteran's September 2009 VA examination his right knee flexion was measured to 130 degrees.  Extension was to 0 degrees.  There was no ankylosis and no instability.  

At a March 2010 appointment at Andrews Air Force Base Medical Center the Veteran complained of knee pain, but he was found to have full range of motion.  Although mild patellofemoral crepitus was found, it was noted to be not painful.

The Veteran was afforded another VA examination in April 2012 at which his right knee flexion was measured to 140 degrees or greater with painful motion beginning at 140 degrees or greater.  Extension was to 0 degrees.  He was able to perform repetitive testing and this reflected no change in the range of motion.  He had no additional loss of range of motion or functional loss on repetitive-use testing.  The Veteran himself reported knee pain, swelling at times, grinding, popping, locking up, weakness, lack of endurance, and incoordination in his right knee.

The Board finds the Veteran is not entitled a higher rating for limitation of motion as his flexion on all examinations has been noted to be well over 30 degrees.  The Board has considered the Veteran's complaints of pain, but finds that it is contemplated in the 10 percent evaluation already assigned.  Specifically, no additional functional loss has been noted on examination due to pain, weakened movement, excess fatigability, or incoordination.  

The Board acknowledges the Veteran's complaint that his knee pain prevents him from running and prompts him to limit other physical activities.  The Board further recognizes that the Veteran's knee problems are ongoing and were not resolved with his 2008 surgery.  However, the Board finds that the Veteran's current condition most closely approximates the criteria for a 10 percent rating as the evidence shows he retains full to nearly full range of motion despite his knee problems.

As the preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 5260, the benefit of the doubt doctrine does not apply.

The Board further finds he is not entitled to a rating in excess of 10 percent for knee instability.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent evaluation for recurrent subluxation or lateral instability of the knee that is slight.  A 20 percent evaluation is assigned for a moderate impairment, and a 30 percent evaluation assigned for a severe impairment.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Veteran was not noted to have instability on VA examination in September 2009.  At a March 2010 VA appointment he was noted to have stable cruciate collateral ligaments, and no complaints of recurrent subluxation or lateral instability were noted, although the Veteran reported other knee symptoms.  

In April 2012 a VA examiner found the Veteran's right knee was 1+ on the Lachman test.  No evidence or history of recurrent patellar subluxation or dislocation was found.

Thus, the Board finds that the only objective medical evidence of instability in the record is from the April 2012 VA examination and suggests at most slight instability.  The Board acknowledges as well the Veteran's statements in his May 2010 notice of disagreement that he is always ready to grab the railing when using stairs as his knee sometimes does not cooperate with him.  The Board notes that the Veteran has not reported frequent falls or other subjective evidence of moderate or greater recurrent subluxation or lateral instability of the knee and the objective evidence also does not suggest that level of severity.  Rather, the evidence supports that the Veteran's condition most closely approximates slight lateral instability.

As the preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 5257, the benefit of the doubt doctrine does not apply.

The evidence further does not suggest the Veteran has any limitation of motion on extension of his knee; therefore, the Board finds the Veteran is not entitled to a rating under Diagnostic Code 5261.  It is also neither contended nor shown that the Veteran's service-connected left knee disability involves ankylosis (Diagnostic Code 5256), removal of semilunar cartilage (Diagnostic Code 5259), nonunion of tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Hence, ratings under those diagnostic codes may not be assigned. Further, although the Veteran has reported his knee locks, examinations have not revealed dislocation of the semilunar cartilage, therefore he is not entitled a rating under Diagnostic Code 5258.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right knee condition that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, popping, locking, and instability are contemplated in the ratings assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's right knee condition.  In addition, the Board finds the record does not reflect that the condition markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in September 2009 and April 2012.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

A disability rating in excess of 10 percent for status post surgery for torn meniscus with residual scar and patellofemoral syndrome of the right knee is denied.

A disability rating in excess of 10 percent for right knee instability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


